Shulman, Judge.
This appeal follows the order of the trial court revoking appellant’s probation. We affirm.
The uncontradicted evidence shows that appellant admitted taking a motorcycle without the authorization or permission of the owner. Thus, notwithstanding appellant’s testimony that he merely intended to borrow the motorcycle, there was evidence that appellant had violated the terms of probation. As only slight evidence of violation is required to authorize probation revocation and no manifest abuse of discretion appears, this court will not interfere with the trial court’s order. Weir v. State, 145 Ga. App. 618 (244 SE2d 123).

Judgment affirmed.


Deen, C. J., and McMurray, P. J., concur.